                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        RAJA KANNAN,                                     Case No. 17-cv-07305-EJD (VKD)
                                                          Plaintiff,
                                   9
                                                                                             ORDER RE PLAINTIFF’S
                                                  v.                                         OBJECTIONS TO DEFENDANT’S
                                  10
                                                                                             SUBPOENAS TO PROSPECTIVE
                                  11        APPLE INC.,                                      EMPLOYERS
                                                          Defendant.                         Re: Dkt. Nos. 141, 146
                                  12
Northern District of California
 United States District Court




                                  13            The parties ask the Court to resolve a dispute regarding defendant Apple Inc.’s subpoenas

                                  14   to eleven companies with whom plaintiff Raja Kannan may have sought employment while he

                                  15   was employed with Apple. Dkt. Nos. 141, 146. Apple frames the dispute as a motion to compel,

                                  16   but that framing seems incorrect. None of the third-party subpoena recipients is before the Court,

                                  17   and it does not appear that any have raised objections to Apple’s subpoenas. Rather, Mr. Kannan

                                  18   has raised objections to the subpoenas with respect to his own interests. The Court construes Mr.

                                  19   Kannan’s objections as a motion for protective order.

                                  20            For the reasons explained below, the Court grants in part and denies in part Mr. Kannan’s

                                  21   motion for a protective order.

                                  22   I.       BACKGROUND
                                  23            In his second amended complaint, Mr. Kannan asserts the following claims against his

                                  24   former employer, Apple: (1) discrimination based on perceived disability in violation of the

                                  25   Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.; (2) discrimination based on

                                  26   relationship to a person with a disability in violation of the ADA; (3) retaliation in violation of the

                                  27   ADA; (4) discrimination based on perceived disability in violation of the California Fair

                                  28   Employment and Housing Act (“FEHA”), Cal. Gov. Code § 12900 et seq.; (5) discrimination
                                   1   based on association with a disabled person in violation of FEHA; (6) retaliation in violation of

                                   2   FEHA; (7) violation of the Family Medical Leave Act (“FMLA”), 29 U.S.C. §2601 et seq.; (8)

                                   3   interference with rights in violation of the FMLA; (9) retaliation in violation of the FMLA; (10)

                                   4   violation of the California Family Rights Act (“CFRA”), Cal. Gov. Code § 12945.2; (11)

                                   5   interference with rights in violation of CFRA; (12) retaliation in violation of CFRA; and (13)

                                   6   wrongful discharge. Dkt. No. 58. With respect to his discrimination claims, Mr. Kannan contends

                                   7   that his manager, Joseph Kotni, discriminated against him with respect to compensation, awards of

                                   8   stock and bonuses, performance evaluations, and placement in Apple’s job classification structure

                                   9   because of Mr. Kannan’s role in caring for his autistic son and because Mr. Kotni regarded Mr.

                                  10   Kannan himself as having the same or similar disability. See, e.g., id. ¶ 55. Mr. Kannan contends

                                  11   that the alleged discrimination adversely impacted his opportunities for compensation and

                                  12   advancement within Apple as early as November 2013, when he began working for Mr. Kotni and
Northern District of California
 United States District Court




                                  13   was not given a job level increase commensurate with the skills and experience Mr. Kannan says

                                  14   he has. Id. ¶¶ 23, 28-32, 36. In early December 2015, Mr. Kannan filed an internal complaint

                                  15   alleging discrimination by Mr. Kotni. Id. ¶ 56. In April 2016, he filed a complaint with the

                                  16   California Department of Fair Employment and Housing. Id. ¶ 58.

                                  17          Mr. Kannan resigned his position with Apple in April 2017. In the second amended

                                  18   complaint, he alleges:

                                  19                  On or about April 23, 2017 Plaintiff resigned his posit[i]on with
                                                      Apple, Inc, Cupertino, CA and left the state of California to take up
                                  20                  employment with a different Apple company, Apple India Pvt. Ltd,
                                                      in Hyderabad, India. He did not want to make this career change.
                                  21                  Among other things the compensation rates at Apples in India are
                                                      only roughly 1/3 of those paid in the US. The insurance coverage
                                  22                  and other benefits were not as favorable. In addition, the support
                                                      services available for his son are inferior to those available in
                                  23                  California. He was forced to leave his position in California and
                                                      relocate to India by the actions of Defendant and Mr. Kotni.
                                  24
                                       Id. ¶ 71. Mr. Kannan characterizes his resignation as a “wrongful discharge.” Id. ¶ 214. He
                                  25
                                       alleges that he “suffered wage losses and benefits, and lost employment and advancement
                                  26
                                       opportunities, both past and future lost opportunities, consequential damages, and losses related to
                                  27
                                       and caused by the forced relocation to India.” Id. ¶ 217.
                                  28
                                                                                        2
                                   1          Apple has subpoenaed eleven companies (Adobe Systems Inc., App Annie Inc., Gigya,

                                   2   Inc., Google LLC, Marketo, Inc., MixPanel, Inc., OneLogin, Inc., Ooyala, Inc., Percona, Inc.,

                                   3   Salesforce.com, Inc., and Walmart Inc.) for information about Mr. Kannan’s efforts to obtain

                                   4   employment, arguing that these efforts are relevant to show whether Mr. Kannan could have

                                   5   mitigated his damages and whether Mr. Kannan had equal or superior skills to the other

                                   6   employees in Mr. Kotni’s group who were more highly compensated. See Dkt. No. 141 at 3, 5.

                                   7          Apple seeks the following information from each company regarding Mr. Kannan:

                                   8          (1) employment application, including the dates he submitted his application;

                                   9          (2) resume;

                                  10          (3) cover letter;

                                  11          (4) job description for the position(s) to which Mr. Kannan applied;

                                  12          (5) documents or correspondence showing Mr. Kannan’s stated reason for leaving Apple
Northern District of California
 United States District Court




                                  13              Inc. or seeking new employment;

                                  14          (6) correspondence with Mr. Kannan regarding his employment application and interview

                                  15              process;

                                  16          (7) records regarding interviews with Mr. Kannan, including the dates of any interviews;

                                  17          (8) documents or correspondence regarding Mr. Kannan’s requested compensation; and

                                  18          (9) documents or correspondence regarding whether an offer of employment was extended

                                  19              or denied to Mr. Kannan, including Mr. Kannan’s acceptance or rejection of any such

                                  20              offer.

                                  21   See, e.g., Dkt. No. 141, Ex. A at ECF p. 26. The subpoenas seek production of records reflecting

                                  22   Mr. Kannan’s efforts to obtain employment with these companies dating back to August 29, 2011

                                  23   and extending to the present. Id. Apple proposes to narrow the scope of the subpoenas to the

                                  24   period of time from 2013 to the present. Dkt. No. 141 at 6. Mr. Kannan seeks a protective order

                                  25   against this discovery, but alternatively proposes to limit the scope of the subpoenas to the period

                                  26   of time from 2016 through May 2017. Dkt. No. 146 at 5.

                                  27          On September 25, 2019, the Court ordered the parties to comply with procedures for

                                  28   discussion and resolution of discovery in addition to the procedures set forth in the Court’s
                                                                                         3
                                   1   Standing Order for Civil Cases. Dkt. No. 120 at 7. Neither party complied with the Court’s

                                   2   requirements in submitting this discovery dispute. Mr. Kannan’s portion of the joint submission

                                   3   filed on October 7, 2019 exceeded the permitted word limit by 130 words. According to Mr.

                                   4   Kannan, Apple failed to disclose information it had already received pursuant to Apple’s subpoena

                                   5   to App Annie and then made substantial revisions to its portion of the joint submission late in the

                                   6   evening on the day before the submission was filed. As a remedy for this lack of compliance, the

                                   7   Court struck Mr. Kannan’s portion of the joint submission and required him to re-file a compliant

                                   8   version of his argument (see Dkt. No. 144), and will not consider the portions of Apple’s argument

                                   9   that refer to or discuss information obtained from App Annie, including Exhibit C (Dkt. No. 142-

                                  10   3).

                                  11   II.      LEGAL STANDARD
                                  12            Federal Rule of Civil Procedure 45 governs discovery of non-parties by subpoena. The
Northern District of California
 United States District Court




                                  13   scope of discovery through a Rule 45 subpoena is the same as the scope of discovery permitted

                                  14   under Rule 26(b). Beaver Cty. Emp’rs Ret. Fund v. Tile Shop Holdings, Inc., No. 3:16-mc-80062-

                                  15   JSC, 2016 WL 3162218, at *2 (N.D. Cal. June 7, 2016) (citing Fed. R. Civ. P. 45 advisory comm.

                                  16   note to 1970 amendment); Fed. R. Civ. P. 34(a)). A party challenging a subpoena to a non-party

                                  17   may move for a protective order under Rule 26(c). 8A Charles Alan Wright & Arthur R. Miller,

                                  18   Federal Practice and Procedure § 2035 (3rd ed.).

                                  19            Here, Apple bears the burden in the first instance to demonstrate that the subpoenas seek

                                  20   discovery that is both relevant and proportional. See Finley v. Pulcrano, No. C-08-0248-PVT,

                                  21   2008 WL 4500862, at *1 (N.D. Cal. Oct. 6, 2008). If Apple meets that burden, Mr. Kannan must

                                  22   demonstrate good cause for a protective order barring that discovery. Id. (“‘A party may not ask

                                  23   for an order to protect the rights of another party or a witness if that party or witness does not

                                  24   claim protection for himself, but a party may seek an order if it believes its own interest is

                                  25   jeopardized by discovery sought from a third person.’”) (quoting 8 Wright & Miller, supra, §

                                  26   2035).

                                  27   III.     DISCUSSION
                                  28            Apple has demonstrated good cause to obtain discovery from the companies with whom
                                                                                          4
                                   1   Mr. Kannan sought employment with respect to the question of Mr. Kannan’s claim that he

                                   2   suffered damages because he was wrongfully discharged and forced to relocate to India. Mr.

                                   3   Kannan alleges that his damages include lost wages and benefits, past and future lost

                                   4   opportunities, and other losses related to his relocation to India. Mr. Kannan’s efforts to obtain

                                   5   employment and the results of those efforts are directly relevant to his claims and Apple’s

                                   6   defenses. See, e.g., Scott v. Eglin Fed. Credit Union, No. 3:16-CV-719-RV-GRJ, 2017 WL

                                   7   1364600, at *2 (N.D. Fla. Apr. 13, 2017) (“There is little question that in an employment

                                   8   discrimination suit the start date of employment after termination, a description of the type of

                                   9   employment, and the compensation for the employment, are relevant to the defense of mitigation

                                  10   of damages and possibly the defense of after-acquired evidence.”). Moreover, Apple contends that

                                  11   it has not been able to obtain complete information from Mr. Kannan himself as to these matters.

                                  12          The Court is not persuaded, however, that Apple has good cause to discover what other
Northern District of California
 United States District Court




                                  13   companies thought of Mr. Kannan’s skills and experience during his tenure at Apple, and some of

                                  14   its document requests use broad language that might be understood as encompassing such matters.

                                  15   Mr. Kannan’s claims about the nature of his compensation and benefits and his lack of promotion

                                  16   within Apple are tied to Apple’s particular job level classification and promotion system and how

                                  17   he fared in that system as compared to other employees in Mr. Kotni’s group. Apple has made no

                                  18   showing that its system is shared generally by other companies in the industry or specifically by

                                  19   the eleven companies it has subpoenaed. Such discovery is not relevant and proportional to the

                                  20   needs of this case. See, e.g., Barlow v. Dupree Logistics, LLC, No. CIV.A. 1:14-BE-1808, 2015

                                  21   WL 4646812, at *9 (N.D. Ala. Aug. 5, 2015) (granting motion for protective order regarding

                                  22   subpoena for “references, and notes from reference interviews” from potential employer). For

                                  23   these reasons, the Court will not permit discovery from the eleven companies of the following

                                  24   documents: (i) “records regarding interviews with Mr. Kannan,” except that Apple may discover

                                  25   documents sufficient to show the date of any such interview; (ii) “documents or correspondence

                                  26   regarding Mr. Kannan’s requested compensation,” except that Apple may discover documents

                                  27   sufficient to show the compensation, if any, Mr. Kannan requested; and (iii) “documents or

                                  28   correspondence regarding whether an offer of employment was extended or denied to Mr.
                                                                                         5
                                   1   Kannan,” except that Apple may discover documents sufficient to show whether an offer was

                                   2   extended or denied, and if an offer was extended, what the offer was, and Mr. Kannan’s

                                   3   acceptance or rejection of such offer.

                                   4          The Court also considers the parties’ dispute regarding the relevant time frame for the

                                   5   subpoenas. Mr. Kannan argues that discovery related to mitigation of damages should be limited

                                   6   to the period of time from mid-2016 (approximately one year before he left Apple) through the

                                   7   end of 2017. He also expresses concern about the negative implications service of these

                                   8   subpoenas might have on his prospects for future employment with these eleven companies.

                                   9   Apple observes that because Mr. Kannan claims ongoing damages, it might be appropriate to limit

                                  10   the beginning date encompassed by the subpoenas but not the end date.

                                  11          The record before the Court indicates that Mr. Kannan may have begun seeking alternative

                                  12   employment in late 2015 or early 2016. See Dkt. No. 141 at 4 (referring to creation dates of
Northern District of California
 United States District Court




                                  13   resumes); Dkt. No. 146 at 2 (quoting deposition testimony). The Court notes that this effort

                                  14   coincides with the timing of Mr. Kannan’s internal complaint at Apple, which he filed in early

                                  15   December 2015. Dkt. No. 58 ¶ 56. For this reason, the Court concludes that it is reasonable for

                                  16   Apple to seek discovery of Mr. Kannan’s efforts to obtain other employment beginning December

                                  17   1, 2015. In addition, it appears that Mr. Kannan has not limited his damages to a particular end

                                  18   date, but rather he seeks damages for ongoing harm caused by his alleged wrongful discharge from

                                  19   Apple. Accordingly, the Court concludes that Apple’s subpoenas may encompass responsive

                                  20   documents for the period of time from December 1, 2015 to the present.

                                  21          As for Mr. Kannan’s concerns about the possible negative impact of this discovery on his

                                  22   prospects for future employment, the Court finds that, as limited above, the subpoenas do not seek

                                  23   unduly burdensome information, nor do they include any disparaging representations about Mr.

                                  24   Kannan. Any concerns regarding privacy may be addressed by designating information under the

                                  25   operative protective order.

                                  26   IV.    CONCLUSION
                                  27          For the reasons stated above, the Court grants in part and denies in part Mr. Kannan’s

                                  28   motion for a protective order. Requests Nos. 7-9 in the subpoenas are limited as follows:
                                                                                        6
                                   1          (7) records sufficient to show the dates of any interviews with Mr. Kannan;

                                   2          (8) documents sufficient to show the compensation, if any, requested by Mr. Kannan; and

                                   3          (9) documents sufficient to show whether an offer of employment was extended or denied

                                   4              to Mr. Kannan, and if an offer was extended, what the offer was, and Mr. Kannan’s

                                   5              acceptance or rejection of such offer.

                                   6   The subpoenas are further limited in time to Mr. Kannan’s efforts to obtain employment with the

                                   7   eleven companies from December 1, 2015 to the present.

                                   8          Apple shall serve a copy of this order on the eleven companies on whom it served the

                                   9   subpoenas at issue by no later than October 17, 2019.

                                  10          IT IS SO ORDERED.

                                  11   Dated: October 15, 2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                  VIRGINIA K. DEMARCHI
                                  14                                                              United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           7
